Citation Nr: 0528738	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether appellant has legal entitlement to accrued 
benefits.

3.  Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for nonservice-connected 
death pension benefits. 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from March 14, 
1945 to March 16, 1945.  He died on March [redacted], 1973.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, that denied 
entitlement to service connection for the cause of the 
veteran's death and accrued benefits and found that the 
appellant was not entitled to death pension.

The Board notes that on March 21, 1986, the RO wrote to the 
appellant and informed her that her claim for death pension 
had been denied.  She was notified of her appellate rights, 
but did not appeal.  As the March 1986 determination is 
final, the issue has been recharacterized as listed on the 
title page of this decision.   

The issues of entitlement to service connection for the cause 
of the veteran's death and whether new and material evidence 
has been submitted to reopen a claim for basic eligibility 
for nonservice-connected death pension benefits will be 
addressed in the Remand portion of this decision.  These 
issues are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1973.  He had no claims 
pending at the time of his death.

2.  The appellant's claim of entitlement to accrued benefits 
was initially received by the RO on March 4, 1985, more than 
one year following the date of the veteran's death.


CONCLUSION OF LAW

The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from 
November 2002, as well as by means of the discussions in the 
December 2002 rating decision, May 2003 statement of the case 
(SOC), and September 2003 supplemental statement of the case 
(SSOC).  The appellant was told of the requirements to 
successfully establish entitlement to accrued benefits 
(including the reasons for the denial of her claim), advised 
of her and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim, which 
would include that in her possession, to the RO.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any defect 
with respect to the timing of the notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the case would have been different had the appellant received 
pre-adjudicatory notice.  She has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  A 
medical opinion is not necessary in this claim for accrued 
benefits.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Accordingly, the duty to notify and 
assist has been met by the RO to the extent required.

Regardless, under 38 U.S.C.A. § 5103(a), VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  Similarly, under 38 U.S.C.A. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-04.  In this case, 
undisputed facts render the appellant ineligible for accrued 
benefits.  Accordingly, VA's duty to notify and assist does 
not extend to the claim, despite VA's compliance as discussed 
above.


Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

In the present case, the veteran died on March [redacted], 1973.  At 
the time of his death, he had no claims pending with VA and 
he was not service connected for any disability.  On October 
24, 1978, the appellant submitted a statement to the RO 
asking that she be provided documents from the veteran's 
claims folder.  She said that they were necessary to support 
a claim for educational benefits.  

On March 4, 1985, the appellant submitted letters to the RO 
requested Dependency and Indemnity Compensation (DIC) and 
Survivors' Benefits.  The RO sent her a formal application on 
May 8, 1985.  She returned the complete the form (VA Form 21-
534) to the RO on June 18, 1985.   

The appellant filed her claim for accrued benefits on March 
4, 1985, more than one year after the veteran's death.  See 
38 C.F.R. § 3.155.  There is no evidence indicating that she 
submitted a claim within one year of the veteran's death, nor 
does she assert that any such claim was filed.  Furthermore, 
the veteran did not have a pending claim with VA when he 
died.  Therefore, the threshold legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Entitlement to accrued benefits is denied.


REMAND

Cause of death

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by rating 
action dated in December 2002.  She submitted a letter to the 
RO which was received in January 2003, expressing 
disagreement with the denial of that claim.  The Board has 
interpreted this letter as a notice of disagreement with the 
December 2002 denial of entitlement to service connection for 
the cause of the veteran's death.  The appellant has not been 
issued a statement of the case on this issue.  

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  The failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the appellant 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-- indeed, it had no authority--to proceed to a 
decision") (citation omitted).

Death pension

As noted above, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The appellant has been sent a VCAA letter.  However, in light 
of Pelea v. Nicholson, 19 Vet.App. 296 (2005), the Board 
finds that the notification in this case is insufficient.  In 
that regard, the appellant should be provided information as 
to what VA considers to be "acceptable evidence" of 
qualifying military service, and should be notified of the 
reasons why the evidence he has submitted is or is not 
adequate for purposes of showing qualifying service.  All 
other directives of Pelea should be followed.  

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

1.  Review the record and ensure compliance 
with all notice and assistance requirements 
set forth in the VCAA and subsequent 
interpretive authority, with respect to the 
issue of whether new and material evidence 
has been submitted to reopen a claim for 
basic eligibility for nonservice-connected 
death pension benefits.  See, e.g., Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

As noted above, the appellant should be 
provided information as to what VA considers 
to be "acceptable evidence" of qualifying 
military service, and should be notified of 
the reasons why the evidence she has 
submitted is or is not adequate for purposes 
of showing qualifying service.  See 38 C.F.R. 
§ 3.203.  All other directives of Pelea 
should be followed

2.  Then, readjudicate the issue of whether 
new and material evidence has been submitted 
to reopen a claim for basic eligibility for 
nonservice-connected death pension benefits, 
in light of all of the evidence of record.  
If the issue remains denied, the appellant 
and her representative, if any, should be 
provided with a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  The SSOC 
should contain citation to 38 C.F.R. §§ 3.41, 
3.156, and 3.203.  

3.  Provide the appellant a Statement of the 
Case addressing the issue of entitlement to 
service connection for the cause of the 
veteran's death.  Notify her of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of this issue and secure appellate 
review by the Board.  Thereafter, this issue 
is to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


